Case 4:19-cv-04106 Document 17 Filed on 12/05/19 in TXSD Page 1 of 4




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 05, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-04106 Document 17 Filed on 12/05/19 in TXSD Page 2 of 4
Case 4:19-cv-04106 Document 17 Filed on 12/05/19 in TXSD Page 3 of 4
Case 4:19-cv-04106 Document 17 Filed on 12/05/19 in TXSD Page 4 of 4
